Citation Nr: 0528794	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  00-16 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, variously diagnosed, claimed as caused 
or aggravated by VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1954 to May 1956.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied a claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for a psychiatric disorder.  
The Board remanded the claim in October 2003.  The claim 
returns following additional development.  

The record, including the transcript of the veteran's April 
2002 personal hearing, reflects that the veteran has asserted 
a claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for diverticulitis requiring surgery.  This claim is REFERRED 
to the agency of original jurisdiction for action as 
necessary.
 
After review of the contentions and evidence of record, the 
Board finds that the issue on appeal is more accurately 
stated as noted on the title page of this decision.


FINDING OF FACT

The veteran did not require or seek treatment for a 
psychiatric disorder prior to a VA pharmacy dispensing error 
discovered in September 1998 which resulted in administration 
to him of an unprescribed psychotropic medication for three 
months, and he remains preoccupied with his psychiatric 
symptoms, diagnosed as a generalized anxiety disorder, 
obsessive-compulsive disorder or hypochondriasis with poor 
insight; medical opinion establishes that a psychiatric 
disorder pre-existed the medication error.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1151 for 
additional psychiatric disability, diagnosed as 
hypochondriasis with poor insight, have been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.358, 3.361 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 for a psychiatric disorder caused or 
aggravated by a VA pharmacy dispensing error discovered in 
September 1998.  As the decision below grants the veteran's 
appeal for benefits under 38 U.S.C.A. § 1151, discussion of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), which describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, is not 
required.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005).

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151.

For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and (1) the disability was 
caused or aggravated by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the medical or surgical treatment upon 
which the claim is based is compared to his or her condition 
after such care has been completed.  Each body part or system 
involved is considered separately.  38 C.F.R. § 3.361(b) 
(effective September 2, 2004).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Id.
 
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(effective September 2, 2004).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The law applicable to the veteran's claim has undergone 
changes in interpretation and substantive changes in recent 
years.  Specifically, it is noted that, effective for claims 
filed on or after October 1, 1997, 38 U.S.C.A. § 1151 now 
precludes awarding benefits in the absence of evidence of VA 
negligence or an unforeseen event.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97; 
63 Fed. Reg. 31263 (1998); 38 C.F.R. § 3.361 (in effect since 
September 2, 2004, but applicable to all claims filed on or 
after October 1, 1997).  In the present case, the veteran's 
claim for benefits under Section 1151 was filed in October 
1999.  Therefore, evidence of an unforeseen event or evidence 
of VA negligence is required for this claim to be granted.
Facts

VA outpatient clinical records dated in November 1996 reflect 
that the veteran sought treatment for his "ears," and 
described stuffiness and impaired hearing.  May 1998 
outpatient treatment notes reflect that the veteran underwent 
vision examination, was referred for smoking cessation, and 
again sought treatment for his ears.  

In September 1998, the veteran again sought evaluation for 
hearing impairment and a sensation of stuffiness in his ears.  
He reported that the refill of the decongestant previously 
prescribed was ineffective.  The veteran was very nervous.  
He was pacing, he complained of butterflies in his stomach, 
complained of insomnia, and he had sweaty hands.  The 
provider determined that, instead of the prescribed 
medication, the medication actually issued was olanzapine.  
The assigned diagnosis was anxiety provoked by sudden 
withdrawal of olanzapine.  Medication was prescribed to 
relieve the veteran's complaints of jitteriness, 
restlessness, and insomnia.

In October 1998, the veteran returned with concerns of 
anxiety and "butterflies" in his stomach.  He expressed 
concern about excessive worry and anxiety about everyday 
activities.  Later in October 1998, the veteran complained of 
depression and continued anxiety.  The examiner noted that, 
at this time, the veteran should no longer be feeling the 
adverse effects of the medication error.  The veteran was 
reassured that his anxiety would go away, and an additional 
medication, buspirone, was prescribed.  It was noted that 
continued periodic evaluation was required because the 
veteran's anxiety was continuing despite having been off of 
the incorrect medication for about six weeks.

In November 1998, the veteran continued to complain of 
insomnia, nervousness, and panic-type reactions.  He 
continued to express that it would take time to get the 
incorrect medication out of his system.  The veteran 
discontinued biofeedback therapy.  He was referred for 
additional psychiatric opinion because of his continuing 
significant psychiatric discomfort.  His speech was clear and 
coherent but somewhat intense.  The veteran's continued worry 
about his medications was noted.  The veteran stated that he 
worried so much that he kept records of when he took each 
pill.  

December 1998 outpatient records reflect that the veteran 
continued to be very concerned about having received 
olanzapine and continued to ask how this could have caused 
him to "snap."  The provider noted that, prior to the 
incident with the olanzapine, the veteran had demonstrated 
significant anxiety.  The veteran stated that he was only 
anxious at that time when coming to the hospital.  He was 
concerned about how he was functioning and was "obsessed" 
with details of his medications.  He expressed that he wanted 
to get off the medications.  He was encouraged not to 
withdraw medications without review by his physician.

A January 1999 VA outpatient treatment notes reflects that 
the veteran was doing "fairly well" with buspirone and but 
still had excessive anxiety about his medications and had to 
be reassured time and time again that there was nothing 
seriously wrong with him.

April 1999 VA outpatient records reflect that the veteran 
sought mental health treatment.  He reported that he had been 
doing well for a while, but when a hydrocele was discovered, 
he again began experiencing anxiety.  He reported that the 
surgical correction of the hydrocele was successful and he 
was feeling well physically, but still had anxiety.  The 
April 1999 treatment notes reflect that the veteran continued 
to take buspirone four times daily and oxazapam three times 
daily.  

Private clinical records from Richard H. Wagner, MD, dated in 
May 1999 through October 1999, reflect that the veteran was 
treated with a variety of medications and needed reassurance.  
September 1999 notes reflect that the veteran was stable.  
October 1999 notes reflect that the veteran was stable 
although he continued to complain of anxiety.  In October 
1999, the veteran felt that he was not ready to further taper 
off Serax.  January 2000 through April 2001 private 
outpatient treatment notes reflect that the veteran continued 
to have anxiety and reported complaints of feeling bothered 
by some things, even though Serax had been tapered off and 
discontinued.

At a personal hearing conducted in April 2002, the veteran 
testified that he sought VA treatment for medication to treat 
his ears in 1998.  That prescription was issued in June 1998 
and the veteran reported that he took it for about three 
months, ending in September 1998.  He reported noting some 
unusual symptoms while he was taking the medication, but when 
he stopped taking the medication he began to have 
hallucinations, as well as an upset stomach, butterflies, 
sweating, and other symptoms.  The veteran asked if the 
medication should be refilled, and gave the provider the 
bottle the medication had been in.  The veteran testified 
that it was discovered that the VA pharmacy had dispensed the 
wrong medication.  The veteran stated that the incorrect 
medication affected his nervous system and he now had chronic 
anxiety problems.  He testified that, because of these 
chronic anxiety problems, he had to take several medications, 
and those medications had side effects.  He testified that it 
took two years to get off those medications, which he 
believed had caused severe constipation, causing him to 
develop diverticulitis.  He testified that the upheaval in 
his life caused him to lose his contract to distribute 
medical supplies.

On VA examination conducted in January 2003, the veteran 
reported that he was now retired after many years as the sole 
Illinois distributor and agent for an orthopedic supply 
company.  He reported that he gave up this work as a result 
of his mental state.  He reported that, two or three times a 
week, or less frequently, he would find himself pacing the 
floor and agitated.  He reported experiencing rapid 
heartbeat, sweating palms, and a churning in his chest.  He 
reported that he was not constantly dysfunctional, but 
episodically so.  The veteran was alert and oriented.  His 
mood was questionably anxious.  He was fidgeting on a 
constant basis.  His eye contact was intense and he failed to 
disengage at appropriate intervals.  He was hyperverbal.  His 
judgment appeared questionable and his insight appeared 
impaired.  The provider noted that, despite the fact that 
even his private provider was not willing to provide 
testimony as to the origin of his mental disorder, the 
veteran persisted in his belief that the entirety of his 
current situation, including diverticulitis and a hydrocele, 
were the result of a medication error.  The examiner 
concluded that the veteran met the criteria for generalized 
anxiety disorder, mild to moderate in intensity.  The 
examiner felt that the veteran's symptoms were best accounted 
for by a diagnosis of hypochondria.  He was preoccupied with 
the concept of having developed a number of disorders based 
on a brief ingestion of what he referred to as a psychotic 
medication.  The examiner noted that several physicians had 
indicated that the possible effects of having taken that 
incorrect medication were entirely unclear.  The examiner 
assigned a GAF of 72.  The examiner declined to provide an 
opinion as to whether the current diagnosis was developed or 
aggravated as the result of VA medical care and declined to 
provide an opinion as to whether there was fault in the 
provision of the VA medical care.

On VA examination conducted in April 2003, the examiner 
concluded that the veteran suffered from considerable anxiety 
symptoms.  The examiner noted that, and the time of a May 
1998 treatment visit, prior to the medication error, the 
provider documented that the veteran seemed anxious and kept 
hopping off of the exam table before the examination was 
completed.  The examiner commented that that was an unusual 
presentation and highly suggestive of a serious anxiety 
disorder.  In October 1998, the pharmacist indicated that the 
veteran should no longer be feeling the adverse effects of 
the incorrect medication.  However, the veteran continued to 
express anxiety.  In November 1998, the veteran continued to 
be anxious, and continued looking for reassurance that no 
harm was done from the incorrect medication and that it was 
out of his system.  The reviewer noted that this assurance 
had been given to the veteran a month previously.  In January 
2003, the veteran was described as unquestionably anxious, 
motorically accelerated, fidgeting on a constant basis, and 
with excessive, intense eye contact.  The reviewer concluded 
that, even given the limited documentation of the veteran's 
presentation prior to the medication error, there was still 
adequate information to determine that he was suffering from 
a psychiatric disorder prior to the medication error.  The 
reviewer concluded that the report of the January 2003 
examination suggested an obsessional disorder.  That 
diagnosis would be consistent with the veteran's inability to 
find relief following the medication error despite 
reassurances over the years from many different physicians.  
The examiner concluded that the veteran suffered a temporary 
increase in rebound anxiety from withdrawal of the incorrect 
medication, which had in fact helped his underlying anxiety 
disorder and obsessional personality.  The examiner concluded 
that the anxiety disorder and excessive personality traits 
were pre-existing.  The examiner assigned diagnoses of 
generalized anxiety disorder and obsessive compulsive 
personality disorder and assigned a Global Assessment of 
Functioning score of 60.

Analysis

In order to establish the veteran's claim, the evidence must 
show that three criteria are met.  The veteran must have an 
additional disability, that disability must be proximately 
related to VA medical care, and the additional disability 
must be the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the medical care.  

The clinical records document that the VA pharmacy dispensed 
a medication to the veteran which was not prescribed for him.  
The clinical records identify the medication prescribed and 
identify the medication dispensed.  There is no specific 
opinion as to whether the dispensing error was the result of 
fault on the part of VA.  Although the VA examiners were 
asked to address this issue, they declined to do so.  Given 
the clear explanation in the record of the circumstances and 
the discussion of the dispensing error, the evidence is at 
least in equipoise to warrant a finding that the criteria are 
met for a determination that VA failed to exercise the degree 
of care expected of a reasonable health care provider.  

The next questions before the Board are whether the veteran 
incurred additional disability, and whether such disability 
proximately resulted from the VA medical care.  The evidence 
clearly reflects that the veteran incurred at least a short-
term additional disability and establishes that the 
disability was proximately due to the pharmacy dispensing 
error, as the clinicians assigned a diagnosis of anxiety 
provoked by sudden withdrawal of olanzapine.  

The evidence establishes that, even after the incorrect 
medication should have cleared from the veteran's system, he 
remained anxious.  He required psychiatric treatment through 
at least March 2001.  One of the examiners who provided VA 
examination in 2003 concluded that the veteran had developed 
hypochondriasis.  The other examiner concluded that the 
veteran suffered a temporary increase in rebound anxiety from 
withdrawal of the incorrect medication, but was now 
functioning at a level consistent with his functioning prior 
to the medication error.

The evidence clearly reflects that, to the extent that the 
veteran had any psychiatric disorder prior to September 1998, 
he had not required or sought clinical treatment for such 
disorder, had no recognized difficulty in daily activities, 
and he maintained his employment.  The veteran required more 
than 18 months of psychiatric treatment following the 
medication dispensing error, and now has a possible diagnosis 
of hypochondria.  The evidence is contrary to a finding that 
this disorder pre-existed the dispensing error, as the 
evidence establishes that veteran sought clinical care on an 
infrequent basis prior to the dispensing error.

Two VA examinations were conducted.  One VA examiner suggests 
that a diagnosis of hypochondria is appropriate.  In 
contrast, the other examiner concluded that the veteran's 
current functioning is, in fact, much the same as his 
functioning prior to the medication error.  One clinical 
opinion is favorable to the veteran's claim; the other is 
unfavorable to the veteran's claim.  

The evidence clearly establishes that the veteran incurred 
additional disability for at least some period following the 
1998 VA medication dispensing error.  The evidence as to 
whether the veteran continues to have additional disability 
as a result of that dispensing error is essentially in 
equipoise.  Resolving doubt in the veteran's favor, he is 
entitled to benefits under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, diagnosed as hypochondriasis with poor 
insight, incurred as the result of a VA pharmacy dispensing 
error discovered in September 1998.


ORDER

Benefits under 38 U.S.C.A. § 1151 for a disorder, diagnosed 
as hypochondriasis with poor insight, caused by a VA pharmacy 
dispensing error discovered in September 1998, are granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


